DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17392880, filed 08/03/2021 claims foreign priority to 102020122548.2, filed 08/28/2020. 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 08/03/2021 and 01/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2003/0231337) in view of Komine et al (US 2012/0218594).
Regarding claim 1, Nishimura discloses method of manufacturing print products by using at least one computer, at least one printing machine or further processing machine, and a network connection connecting the computer and the printing machine or further processing machine, the method comprising (fig. 1, method of printing books using at least PC 113, at least print shop 105 or image forming apparatus, and a network connecting the PC 113 or computer, the method comprising, [0022]-[0024]): 
in a first step: 
comparing a print product requested by a customer to digital models of print products saved on the computer (comparing whether the print and the bookbinding process desired by user 511 (customer) can be performed in the same form as that of the book 209 or not saved on the PC (the print and the bookbinding process can be performed in the form shown by the saved bookbinding information 203 or not) is discriminated (S604), [0038]-[0043]), and 
using the computer to select a digital model of print products being a best match, as a result of the comparison between the saved digital models of print products and the print product requested by the customer (selecting a bookbinding method that can be performed in the form shown by the saved bookbinding information 203, based on comparing whether the print and the bookbinding process desired by user 511 can be performed in the same form as that of the book 209 or not saved on the PC (the print and the bookbinding process can be performed in the form shown by the saved bookbinding information 203 or not) is discriminated (S604), [0025]-[0027], [0038]-[0043]); 
in a second step: 
using the computer to check digital models of print shops for compatibility with the selected digital model of the print product (determining whether the outputting functions of the image forming apparatuses 505 to 508 provided in the print shop 512 is in the same form as that of the of the selected book 209, [0038]-[0046]), 
using the computer to compare the digital models of print shops selected as suitable to saved preference models of actually existing print shops (selecting a bookbinding method that can be performed in the form shown by the saved bookbinding information 203, based on comparing whether the print and the bookbinding process desired by user 511 can be performed in the same form as that of the book 209 or not saved on the PC (the print and the bookbinding process can be performed in the form shown by the saved bookbinding information 203 or not) is discriminated (S604), [0025]-[0027], [0038]-[0043]), and 
using the computer to select matching preference models of actually existing print shops for production of the print job requested by the customer (selecting a bookbinding method that can be performed in the form shown by the saved bookbinding information 203, based on comparing whether the print and the bookbinding process desired by user 511 can be performed in the same form as that of the book 209 or not saved on the PC (the print and the bookbinding process can be performed in the form shown by the saved bookbinding information 203 or not) is discriminated (S604), [0025]-[0027], [0038]-[0043]); and 
Nishimura does not specifically disclose concept of after using a computer of the customer to select at least one actual print shop found suitable, producing the print job requested by the customer on at least one printing machine or further processing machine of the print shop selected by the customer.
However, Komine et al specifically teaches concept of after using a computer of the customer to select at least one actual print shop found suitable, producing the print job requested by the customer on at least one printing machine or further processing machine of the print shop selected by the customer (after selecting a proper print shop for customer, print the print job requested by customer on the printer, [0034]-[0040])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Nishimura with concept of after using a computer of the customer to select at least one actual print shop found suitable, producing the print job requested by the customer on at least one printing machine or further processing machine of the print shop selected by the customer of Komine et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve customers’ print job requirements, (Komine et al, [0002])

Regarding claim 2, Nishimura discloses method, which further comprises using the computer to access a database with print products selectable by the customer (selecting from a database a bookbinding method that can be performed in the form shown by the saved bookbinding information 203, based on comparing whether the print and the bookbinding process desired by user 511 can be performed in the same form as that of the book 209 or not saved on the PC (the print and the bookbinding process can be performed in the form shown by the saved bookbinding information 203 or not) is discriminated (S604), [0025]-[0027], [0038]-[0043]); 

Regarding claim 3, Nishimura discloses method, which further comprises using the digital print shop model to access a database with saved digital machinery data of printing machines and other printing industry machinery (selecting from a database a bookbinding method that can be performed in the form shown by the saved bookbinding information 203, based on comparing whether the print and the bookbinding process desired by user 511 can be performed in the same form as that of the book 209 or not saved on the PC (the print and the bookbinding process can be performed in the form shown by the saved bookbinding information 203 or not) is discriminated (S604), [0025]-[0027], [0038]-[0043]); 

Regarding claim 4, Nishimura discloses method, which further comprises filling the database of print products with digital data of print products from print shops (user 211 inputs document information 202 to be printed and bookbinding-processed to a PC 204 and selects a bookbinding method at the time of performing the print and the bookbinding process of the document information 202 on a display screen of the PC 204. The PC 204 transmits the document information 202 inputted by the user 211 and bookbinding information 203 showing the bookbinding method selected by the user to the Web server 102 via the Internet 100, [0025], [0034]).

Regarding claim 5, Nishimura discloses method, which further comprises transmitting digital preference models over the network connection from print shops connected to the computer (The PC 204 transmits the document information 202 inputted by the user 211 and bookbinding information 203 showing the bookbinding method selected by the user to the Web server 102 via the Internet 100, [0022]-[0025]).

Regarding claim 6, Nishimura discloses method, which further comprises implementing the computer in cloud software and connecting the computer to participating print shops over an Internet connection (The PC 204 transmits the document information 202 inputted by the user 211 and bookbinding information 203 showing the bookbinding method selected by the user to the Web server 102 via the Internet 100, [0022]-[0025]).

Regarding claim 7, Nishimura discloses method, which further comprises using manufacturers of printing machines and other printing industry machinery to transmit digital data of their machinery to the database for printing machines (The PC 204 transmits the document information 202 inputted by the user 211 and bookbinding information 203 showing the bookbinding method selected by the user to the Web server 102 via the Internet 100, [0022]-[0027]).

Regarding claim 8, Nishimura discloses method, which further comprises including information regarding at least one of page number or a further processing step, in the digital model of the print product (at least one of number of issued copies (page number), and number of books in the digital model of the print product, [0032]-[0034]).

Regarding claim 9, Nishimura discloses method, which further comprises using a converter to map characteristics of the digital print shop models to digital models of the print products (at least one of number of issued copies (page number), and number of books in the digital model of the print product, would be obvious to have a converter to map characteristics of the digital print shop models to digital models of the print products [0032]-[0034]).

Regarding claim 10, Nishimura discloses method, which further comprises providing the computer with interfaces for connecting computers in actually existing print shops or at a broker and computers or browser applications of customers of the print shops, by using an Internet connection (The PC 204 transmits the document information 202 inputted by the user 211 and bookbinding information 203 showing the bookbinding method selected by the user to the Web server 102 via the Internet 100, [0022]-[0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677